Name: COMMISSION REGULATION (EC) No 454/97 of 10 March 1997 on the issue of import licences for rice falling within CN code 1006 originating in the overseas countries and territories, under the safeguard measures introduced by Council Regulation (EC) No 304/97
 Type: Regulation
 Subject Matter: executive power and public service;  international trade;  tariff policy;  plant product
 Date Published: nan

 11 . 3 . 97 I EN I Official Journal of the European Communities No L 69/5 COMMISSION REGULATION (EC) No 454/97 of 10 March 1997 on the issue of import licences for rice falling within CN code 1006 originating in the overseas countries and territories , under the safeguard measures introduced by Council Regulation (EC) No 304/97 licences for rice falling within CN code 1006 originating in the overseas countries and territories, under the safe ­ guard measures introduced by Regulation (EC) No 21 /97 (3), the submission of import licence applications for rice and broken rice originating in 'Montserrat' and 'other OCTs' is suspended until 30 April since the quanti ­ ties laid down under the tariff quota opened by Regula ­ tion (EC) No 304/97 are exhausted, HAS ADOPTED THIS REGULATION: Article 1 Import licences for rice and broken rice falling within CN code 1006 submitted in accordance with the arrange ­ ments provided for in Regulation (EC) No 304/97 shall be issued for the quantities indicated in the applications reduced by the following percentage :  50,52861 % for applications indicating the origin 'Montserrat or the Turks and Caicos Islands' provided for in the second indent of Article 1 ( 1 ) (a) of that Regulation submitted on 28 February 1997 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community ('), and in particular Article 109 thereof, Having regard to Council Regulation (EC) No 304/97 of 17 February 1997 introducing safeguard measures in respect of imports of rice originating in the overseas countries and territories (2), and in particular Article 4 (3) thereof, Whereas Regulation (EC) No 304/97 introduces safeguard measures in respect of imports of rice originating in the overseas countries and territories, hereinafter referred to as OCTs; whereas those measures provide for exemption from customs duties on importation pursuant to a tariff quota and allocation thereof to various specified origins; whereas they provide in particular for the restriction of the number of licence applications made daily by each importer for each origin ; whereas, to ensure that the tariff quota quantity is not exceeded, Article 4 (3) of the afore ­ mentioned Regulation provides that, if the quantities exceed the quantities available for one or more of the quotas specified, the Commission is to set a single percentage reduction to be applied to the quantities for which applications were lodged on the day on which the quotas were exceeded; Whereas the quantities applied for on 28 February 1997 exceed the quantities available for the origins 'Montserrat or the Turks and Caicos Islands'; whereas, as a result, Article 4 (3) of Regulation (EC) No 304/97 should be applied to the applications submitted on the afore ­ mentioned date for the origins indicated, and applications submitted subsequently  and pending for those origins  should be rejected; Whereas the quantities available for the origins 'Mont ­ serrat or the Turks and Caicos Islands' for importation pursuant to the tariff quota opened by Regulation (EC) No 304/97 are exhausted for the period 1 January to 30 April 1997; whereas, as a result, the submission of import licence applications for those origins pursuant to that Regulation should be suspended; Whereas pursuant to Commission Regulation (EC) No 115/97 of 22 January 1997 on the issue of import Article 2 For import licence applications for rice and broken rice falling within CN code 1006 lodged from 1 March 1997 for the origin 'Montserrat or the Turks and Caicos Islands' provided for in the second indent of Article 1 ( 1 ) (a) of Regulation (EC) No 304/97 no import licence shall be issued under the tariff quota . Article 3 Submission of import licence applications for rice and broken rice falling within CN code 1006 of the origin 'Montserrat or the Turks and Caicos Islands' provided for in the second indent of Article 1 ( 1 ) (a) of Regulation (EC) No 304/97 shall be suspended until 30 April 1997 . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (  ) OJ No L 263 , 19 . 9 . 1991 , p . 1 . h) OJ No L 51 , 21 . 2. 1997, p . 1 . 0 OJ No L 20 , 23 . 1 . 1997, p. 30 . No L 69/6 EN Official Journal of the European Communities 11 . 3 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 March 1997. For the Commission Franz FISCHLER Member of the Commission